UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report Pursuant to Section 13 or 15 (D) of the Securities Act of 1934 for the quarterly period ended: March 31, 2007 Commission File number: 000-49950 High Velocity Alternative Energy Corp. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) 98-0232018 (IRS Employee Identification No.) 14 Garrison Inn Lane Garrison, NY 10524 (845) 424-4100 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 2,194,139 (Class) (Outstanding as of January 9, 2008) Triton Petroleum Group, Inc. Form 10-QSB Index Part I – FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) 3 Condensed Balance Sheets 5 Condensed Statements of Operation 6 Condensed Statements of Cash Flows 7 Condensed Statements of Stockholder’s Equity Notes on Condensed Financial Information 8 Item 2 Management’s Discussion and Analysis or Plan of Operation 10 Item 3 Control and Procedures 22 Part II. OTHER INFORMATION Item 1.Legal Proceedings 23 Item 2.Changes in Securities 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Submission Of Matters To A Vote of Security Holders 25 Item 5.Other Information 25 Item 6.Exhibits and Reports on Form 8 -K 25 Signatures 25 Certifications 25 2 Part I:Financial Information Item 1. Financial Statements Triton Petroleum Group, Inc. Condensed Consolidated Financial Statements March 31, 2007 3 Index Triton Petroleum Group, Inc. Condensed Consolidated Financial Statements Index to the Financial Statements March 31, 2007 Page Financial Statements Condensed Consolidated Balance Sheet 5 Condensed Consolidated Statements of Operations 6 Condensed Consolidated Statements of Cash Flows 7 Notes to the Condensed Consolidated Financial Statements 8 4 Index Triton Petroleum Group, Inc. Condensed Consolidated Balance Sheet March 31, 2007 (Unaudited) Assets Current Assets: Cash and cash equivalents $ 5,790 Trade accounts receivable, net of allowance of $42,700 for doubtful accounts 258,142 Advances to others 19,500 Prepaid assets 11,537 Inventory 384,166 Total Current Assets 679,135 Equipment, net of accumulated depreciation of $5,535 533 Other Assets 14,700 Total Assets $ 694,368 Liabilities and Stockholders’ Deficiency Current Liabilities: Book overdraft $ 20,965 Trade accounts payable 2,283,905 Accrued interest 302,142 Accrued expenses 390,620 Advances from former president of subsidiary 327,915 Convertible notes payable 550,000 Loans payable to officers/stockholders 228,390 Total Current Liabilities 4,103,937 Stockholders’ Deficiency: Preferred Stock, $.001 par value (series A and B); 6,500,000 shares authorized;1,495,085 shares issued and outstanding 1,495 Common stock, $0.001 par value; 100,000,000 shares authorized 38,354,000 shares issued and outstanding 35,504 Additional paid-in capital 19,699,818 Accumulated deficit (23,146,386 ) Total Stockholders’ Deficiency (3,409,569 ) Total Liabilities and Stockholders’ Deficiency $ 694,368 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index Triton Petroleum Group, Inc. Condensed Consolidated Statements of Operations Three Months Ended March 31, (Unaudited) (Unaudited) 2007 2006 Net sales $ 493,995 686,845 Cost of goods sold 405,007 481,478 Gross Profit 88,988 205,367 Selling General and Administrative Expenses 467,061 524,615 Loss Before Other Income (Expense) (378,073 ) (319,248 ) Other Income (Expense): Interest expense (66,805 ) (38,189 ) Bad debt expense (20,000 ) - Total Other Income (Expense) (86,805 ) (38,189 ) Net Loss $ (464,878 ) $ (357,437 ) Loss per share - basic (.018 ) (0.02 ) - fully diluted (.008 ) (.02 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index Triton Petroleum Group, Inc. Condensed Consolidated Statements of Cash Flows Three Month Periods Ended March 31, 2007 and 2006 (Unaudited) (Unaudited) March 31, March 31, 2007 2006 Net cash flows from operating activities $ (118,229 ) $ 20,832 Cash flows from financing activities: Proceeds from loans payable 93,000 - Repayment of loans payable to officers/stockholders - (14,000 ) Repayment of notes payable, banks and others - (6,832 ) Net cash provided (used) by financing activities 93,000 (20,832 ) Decrease in cash and cash equivalents (25,229 ) - Cash and cash equivalents -beginning of period 31,019 - Cash and cash equivalents - end of period $ 5,790 $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index Triton Petroleum Group, Inc. Notes to the Condensed Consolidated Financial Statements For the Three Month Period Ended March 31, 2007 (Unaudited) BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As reflected in the condensed consolidated financial statements, the Company has incurred recurring net losses from operations, an accumulated deficit, andrecurring negative cash flows from operations. Further, at March 31, 2007, current liabilities exceed current assets by approximately $3,425,000 and total liabilities exceed total assets by approximately $3,409,000.Its ability to continue as a going concern is dependent upon the ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due.These factors all raise substantial doubt about the ability ofthe Company to continue as a going concern. Management's plan in regard to the going concern issues it to raise additional capital through new debt and equity financing in conjunction with future acquisitions. PREFERRED STOCK The Company, effective February 21, 2007, authorized the filingof a Certificate of Designation with the Secretary of State of the State of Nevada, establishing a “Series B Cumulative Convertible Preferred Stock”(Series B) of 1,500,000 shares. The Series B preferred stock ranks senior to any other series of Preferred stock, on a parity with any other series of Preferred stock established by the board stating such rank, and prior to any other equity securities of the Company. Each share of Series B shall have voting rights equal to 45shares of common stock. The Series B preferred stockholders are entitled to receive, in the event of liquidation, dissolution or winding up of the affairs of the corporation, whether voluntary or involuntary an amount equal to $1 for each share outstanding plus all accrued but unpaid dividends thereon to the date fixed for liquidation, dissolution or winding up. Each share of Series B preferred stock is convertible, in whole or in part at the option of the holders, into shares of common stock at a conversion rate of 45 shares of common stock for each share of Series B preferred stock(see note regarding stock split below). On February 21, 2007 the company converted $1,490,585 of debt due to stockholders and officers of the company to 1,490,585 shares of the Series B Preferred Stock. 8 Index Triton Petroleum Group, Inc. Notes to the Condensed Consolidated Financial Statements For the Three Month Period Ended March 31, 2007 (Unaudited) SUBSEQUENT EVENTS On
